     Case 2:20-cv-00302-JAD-NJK Document 9 Filed 04/29/20 Page 1 of 2




1
2
3
4
5
6
7
8
9                                   UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11   JAY COLLINS,
                                                            Case No.: :20-cv-00302-JAD-NJK
12                    Plaintiff,                             ORDER GRANTING
                                                            STIPULATION TO EXTEND TIME FOR
13          vs.                                             DEFENDANT TO RESPOND TO
                                                            PLAINTIFF’S COMPLAINT
14   WESTERN STATES CONTRACTING, INC, a
     Nevada corporation; AND DOES 1-50, (SECOND REQUEST)
15   inclusive,

16                    Defendant.

17
18          IT IS HEREBY STIPULATED by and between Plaintiff JAY COLLINS (“Plaintiff”),

19   through his      counsel,     Watkins    &   Letofsky,   LLP,   Defendant,   WESTERN STATES

20   CONTRACTING, (“Defendant” or “Western”), by and through its counsel, Jackson Lewis P.C.,

21   that Defendants shall have a 30-day extension up to and including April 28, 2020, in which to file

22   their respective responses to Plaintiff’s Complaint. This Stipulation is submitted and based upon

23   the following:

24          1.        Plaintiff filed his Complaint on February 12, 2020. ECF No. 1. Defendants were

25   served with the Complaint on March 9, 2020.

26          2.        Defendants’ responses to the Complaint are currently due on April 28, 2020.

27          3.        Due to the press of other matters, including adjustments made necessary by the

28   COVID-19 pandemic, and in order to respond to the pleading, counsel for Defendants require

                                                        1
     Case 2:20-cv-00302-JAD-NJK Document 9 Filed 04/29/20 Page 2 of 2




1    additional time. Counsel for Defendants request an extension, up to and including May 5, 2020,

2    to file their respective responses to Plaintiff’s Complaint.

3              4.      This is the second request for an extension of time for Defendants to file a

4    response to Plaintiff’s Complaint.

5              5.      This request is made in good faith and not for the purpose of delay.

6              6.      Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

7    as waiving any claim and/or defense held by any party.

8             Dated this 28th day of April, 2020.

9
     WATKINS & LETOFSKY, LLP                                 JACKSON LEWIS P.C.
10
11      /s/ Theresa M. Santos                                   /s/ Lisa A. McClane
     Daniel R. Watkins                                       Lisa A. McClane, Bar No. 10139
12   DW@wl-llp.com                                           Daniel Aquino, Bar No. 12682
     Theresa M. Santos                                       300 S. Fourth Street, Suite 900
13   tsantos@wl-llp.com                                      Las Vegas, Nevada 89101
     8215 S. Eastern Ave., Ste. 265
14   Las Vegas, NV 89123                                     Attorneys for Defendant
     Office:(702) 901-7553                                   WESTERN STATES CONTRACTING, INC.
15   Fax: (702) 974-1297

16   Attorney for Plaintiff
     JAY COLLINS
17
18
                                                     ORDER
19
                                                     IT IS SO ORDERED.
20
21                                                   _________________________________________________________
                                                               United States Magistrate Judge
22
                                                             April 29, 2020
                                                     Dated: ________________________
23
24
25
     4816-6580-4984, v. 1
26
27
28

                                                         2
